WHITE, Judge,
dissenting.
I respectfully dissent. I agree with the trial court’s entry of summary judgment in favor of the City on the basis that Lewis failed to meet the writing requirement of the statute. I also write to express my concern over the scope of remand in the principal opinion.
The Writing Requirement
This Court stated the rules of construction for section 77.600 in Frogge v. Nyquist Plumbing and Ditching Company, “the requirements of the statute that notice must be in writing and given to the mayor within the time specified are to be strictly construed ... but as to the contents of the notice the statute is to be construed liberally in favor of plaintiff and strictly against the city so that a substantial compliance is sufficient.”1 The principal opinion holds that since a city clerk typed a summary of Lewis’s oral complaint on an insurance form, the writing requirement was satisfied. I cannot reach this conclusion.
No Missouri case has ever held that anyone but the plaintiff is the party responsible for giving written notice. To the contrary, this Court tolls fifing deadlines for minors2 and plaintiffs suffering from mental incapacity3 expressly so plaintiffs can fulfill the requirements of the statute themselves. This Court has even tolled the deadline for a plaintiff who, because of the severity of the injury resulting from her accident on city property, was not physically able to notify the mayor in writing within the prescribed time limit.4 If, as the principal opinion concludes, the written notice requirement is not directed to the plaintiff, it would be superfluous for this Court to toll these deadlines based on impossibility so that plaintiffs can personally comply with the statute. Nevertheless, the principal opinion holds that “the claimant him or herself need not be the person who actually reduces the notice of claim to writing.”5 This holding frustrates the purpose of the statute, undermines the *284rule of strict compliance, and is not supported by law.
The principal opinion states that:
The purpose of the statute is not frustrated by allowing someone other than the claimant to write the notice. The claimant has the burden of ensuring that the person who prepares her notice of claim does so accurately, whether that person is her attorney or the city clerk. If the claimant fails to ensure that her written notice is accurate and complete, the content of the claimant’s notice may be found insufficient.6
These statements create new law in Missouri. No case has ever held that anyone other than a plaintiff has been responsible for giving initial written notice. Since, before today, the plaintiff did not have the option of using someone else to meet the writing requirement, the plaintiff has never before had the burden that the principal opinion imposes— the burden of ensuring that the clerk who prepares the “notice of claim” does so accurately.
Lewis herself could not have met this burden. She spoke to a clerk about her injury. The clerk filled out a form for MOPERM, the state insurance company. The clerk typed a description of one of Lewis’s previous accidents, at a different location in December 1988, then noted, “[s]he is claiming that she also fell in a hole in fi'ont of her house at 227 N. College back in May of 1990.” The form was then sent to MO-PERM without the mayor seeing it. Despite repeated requests, Lewis did not receive a copy of the insurance form until October 1990. Lewis stated in her affidavit that she was “incredulous” that the report even mentioned the 1988 accident, and that the report did not contain all of the details that she had relayed to the clerk concerning the May 1990 accident. By the time Lewis saw the report, however, it would have been too late to meet this burden of ensuring that the report was correct, and if it was not, to amend the report.
The legislature can define the waiver of sovereign immunity as narrowly as it chooses, and it is beyond the scope of our power to broaden the statute.
Notice of claim statutes, rooted as they are in sovereign immunity, are teims and conditions imposed by the government on the government’s waiver of its immunity. “[Wjithin constitutional limits, a sovereign may prescribe the terms and conditions under which it may be sued, and the decision to waive immunity, and to what extent it is waived, lies within the legislature’s purview.”7
This Court does not have the right to “alter, amend, change, or add to, the statute by supplying omitted words or phrases, under the guise of construction, especially where the statute is not ambiguous or uncertain in the words, language, and form in which it was enacted by the Legislature.”8
The holding of the principal opinion, under the guise of construction, broadens the statute and undermines its purpose. The legislature intended the plaintiff to have control over compliance with the statute. The plaintiff is the only one with the knowledge necessary to comply with the statute. Only the plaintiff knows the circumstances of the accident, when the ninety day time period will expire, and whether she will pursue a claim of damages against the city.
The plaintiff has no control over an insurance form filled out by a clerk. There is no guarantee that the clerk’s summary of the accident will reflect the plaintiffs version of events. As the mayor is not listed as the “participating entity/contact person” or anywhere else on the insurance form, there is no guarantee that this form will be presented at any time to the mayor, much less within the ninety day time limit. Finally, there is no guarantee that the plaintiff will receive a copy of the report in time to correct it.
*285According to the principal opinion, anyone can perform the writing requirement for the plaintiff. Under this rule, if the plaintiff tells a newspaper reporter of the circumstances of the accident and of her intent to pursue a claim against the city, the reporter reduces her story to writing, the story is printed in the newspaper, and then the mayor reads the newspaper, the plaintiff has strictly complied with the writing requirement. This is a tortuous construction of the statute and exceeds our power of statutory interpretation.
The Scope of Remand
After discussing the writing requirement, the principal opinion continues, “[t]his Court must next determine whether summary judgment is proper based on the content of notice.”9 My concern is that this statement may be misleading to the trial court on remand.
There are three parts of the statute with which the plaintiff must strictly comply. First, the notice must be in writing. Second, it must be given to the mayor. Third, it must be given within ninety days of the accident.10 The content of the notice is examined for substantial compliance only if the plaintiff strictly complies with the first three requirements.
The principal opinion finds that Lewis has met the writing requirement and the ninety day requirement. The “to the mayor” requirement has yet to be considered, however. The trial court did not reach this issue because it granted summary judgment based on Lewis’s failure to meet the writing requirement. The principal opinion does not address whether Lewis strictly complied with the “to the mayor” requirement. Since the opinion does go on to address the substantial compliance test, however, the trial court could conclude that the substantial compliance issue is all that remains to be decided. If I had agreed that Lewis met the writing requirement, I would have remanded with more specific directions to the trial court.

. 453 S.W.2d 913, 915 (Mo.1970) (quoting Quinn v. Graham, 428 S.W.2d 178, 182 (Mo.App.1968)) (other citations omitted).


. Schumer v. City of Perryville, 667 S.W.2d 414 (Mo. banc 1984) (holding that even though the plaintiff had been appointed a next friend, the ninety day time limit was tolled during the plaintiff's minority).


. Randolph v. City of Springfield, 302 Mo. 33, 257 S.W. 449, 451 (1923).


. Id.


. Op. at 282.


. Id.


. Findley v. City of Kansas City, 782 S.W.2d 393, 396 (quoting Winston v. Reorganized School District R-2, 636 S.W.2d 324, 328 (Mo. banc 1982)).


. Thompson v. City of Lamar, 322 Mo. 514, 17 S.W.2d 960, 967 (1929).


. Op. at 282.


. Frogge, 453 S.W.2d at 915.